DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 2020 December 30 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0110608 A1 (herein “Gorbounov”).

Regarding claim 5, Gorbounov discloses that the system comprises a refrigerant loop for circulating refrigerant between the first and second heat exchangers (Fig. 6).
Regarding claim 10, Gorbounov discloses that the first and second heat exchangers are coupled via a refrigerant loop such that the second heat exchanger is configured to absorb heat from the structure (evaporator).
Regarding claim 11, Gorbounov discloses that the second heat exchanger is configured to absorb heat from and release heat to the structure (the second heat exchanger can both absorb and release heat).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov in view of US 2011/0129354 A1 (herein “Caillat”).

Caillat discloses an HVAC system (Fig. 1) including a variable speed compressor (32) located in the outdoor unit.
It would have been obvious to one of ordinary skill in the art to modify the system of Gorbounov with the variable speed compressor of Caillat in order to optimize energy usage of the system based on the air conditioning required.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov in view of official notice.
Gorbounov does not explicitly disclose the use of R32 or HFO refrigerant, however, the use of these refrigerants are old and well known in the art to provide efficient energy transfer in refrigeration systems based on the ambient operating conditions and it would a have been obvious to one of ordinary skill the art to utilize these refrigerants with the system of Gorbounov.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov in view of US 2014/0033743 A1 (herein “Hancock”).
Gorbounov does not disclose that the HVAC system includes a gas furnace.
Hancock discloses an HVAC system having both a heat pump and a gas furnace ([0033]). It would have been obvious to one of ordinary skill in the art to modify he HVAC system of Gorbounov with the gas furnace of Hancock in order to reduce heating cost based on changing gas versus energy prices.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov in view of US 2016/0245570 A1 (herein “Han”).

Han discloses an HVAC system which utilizes an electronic expansion valve ([0085]).
It would have been obvious to one of ordinary skill in the art to modify the system of Gorbounov with the electronic expansion valve of Han in order to allow more accurate control of refrigerant flow through the expansion valve thereby optimizing heat transfer between the heat exchangers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a refrigeration system similar to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763